Title: To George Washington from Peter R. Livingston, 13 July 1793
From: Livingston, Peter R.
To: Washington, George



May it Please your Excellency
New York 13 July 1793

My Worthy friend Dr John Cockran the present Loan officer being again taken very ill and his life dispared of if he should not

recover this stroke, and your Excellency should have no objections to grant me the favour if the office should become Vacant to fill it You would confer an Obligation never to be forgotten on one of your most Sincre friends, and most cordial well wisher. Your Excellencys Most Obedient and very Humble Servant

Peter R. Livingston

